Citation Nr: 0104701	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a nerve disorder of 
the wrists.  

2.  Entitlement to service connection for a prolonged motor 
distal nerve disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for residuals of trauma 
to the shoulders.  

5.  Entitlement to service connection for a right leg 
disorder.  

6.  Entitlement to service connection for a thoracic spine 
disorder.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for headaches.  

10.  Entitlement to a compensable evaluation for residuals of 
a closed head injury.  

11.  Entitlement to an increased evaluation for neurovascular 
disturbances of the feet with history of exposure, currently 
evaluated as 10 percent disabling.  

12.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1986 to August 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi Regional Office (RO) which increased the 
disability evaluation assigned for the veteran's service-
connected hypertension to 10 percent effective September 19, 
1998.  A 10 percent disability evaluation was also continued 
for the veteran's service-connected neurovascular 
disturbances of the feet with history of exposure and a 
noncompensable disability evaluation was continued for his 
service-connected residuals of a closed head injury.  Service 
connection was denied for a nerve disorder of the wrists, a 
prolonged motor distal nerve disorder, a left knee disorder, 
residuals of trauma to the shoulders, a right leg disorder, a 
thoracic spine disorder, bilateral hearing loss, tinnitus and 
for headaches.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issues of 
service connection for a left knee disorder and increased 
evaluations for the veteran's service-connected neurovascular 
disturbances of the feet with history of exposure and 
hypertension, has been obtained by the RO.  

2.  The veteran's traumatic arthritis of the left knee has 
been reasonably shown to have had origins during active 
service.  

3.  The veteran's neurovascular disturbances of the feet with 
history of exposure are productive of no more than arthralgia 
or other pain, numbness or cold sensitivity.  

4.  The veteran's hypertension is productive of no more than 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the left knee was incurred in 
active service.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for neurovascular disturbances of the feet with 
history of exposure have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7 and 
Diagnostic Code 7122 (2000).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7 and Diagnostic Code 7101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case as to the issue of 
service connection for traumatic arthritis of the left knee 
and the issues of an increased evaluation for the veteran's 
service-connected neurovascular disturbances of the feet with 
history of exposure and an increased evaluation for his 
service-connected hypertension.  Accordingly, the Board 
concludes that remanding such claims for additional 
development under the new statute is not necessary, and 
reviewing the claims without remanding them is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

I.  Service Connection for Traumatic Arthritis of the Left 
Knee

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 1137 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The veteran's service medical records indicate that he was 
seen in February 1987 with complaints including left upper 
leg pain.  The veteran reported that his injuries resulted 
from a car accident which occurred the previous month.  The 
assessment included knee strain.  An August 1987 entry noted 
that the veteran complained of a sore left knee for the 
previous three months.  He also reported that his knee was 
injured in a car accident in January 1987.  The assessment 
was overuse syndrome of the knees secondary to increased 
physical therapy with no sequelae from a motor vehicle 
accident.  At the time of a July 1994 examination, the 
veteran checked that he did not suffer from a trick or locked 
knee.  The July 1994 examination report included notations 
that the veteran's lower extremities were normal.  

The veteran underwent a VA orthopedic examination in November 
1994.  It was noted that with some difficulty the veteran 
reported a history of an injury to his left knee when he was 
struck by a car.  The examiner reported that the veteran had 
full range of motion of the knees and that his knees were 
stable.  The examiner noted that at 10 degrees flexion on the 
left knee, a valgus spring produced a click on one occasion.  
The impression, pending X-rays, included traumatic arthritis 
of the left knee with patellofemoral dysfunction, but no 
measured atrophy and full range of motion.  A November 1994 
radiological report, as to the veteran's left knee, indicated 
that no osseous or articular abnormalities were demonstrated.  

Private treatment records dated in April 1995 referred to 
other disorders.  VA treatment records dated from August 1995 
to August 1998 indicated that the veteran was treated for 
disorders including a left knee disorder.  An August 1995 
entry noted that the veteran complained of left knee pain, 
stiffness and decreased range of motion.  It was noted that 
the veteran reported a history of a motor vehicle accident in 
the 1980's with trauma to his knee.  The assessment was left 
knee pain.  

A July 1998 VA treatment entry noted that the veteran 
complained of increased pain and decreased range of motion of 
the left knee.  A July 1998 radiological report, as to the 
veteran's left knee, indicated that there was minimal 
cortical irregularity at the distal end of the femur at the 
lateral surface.  The examiner indicated that such may have 
been related to an old trauma.  No other significant 
abnormality was seen.  A subsequent entry noted that the 
veteran complained of left knee pain, increased popping and 
decreased range of motion.  The assessment included 
degenerative joint disease of the left knee with increased 
pain.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was treated for left knee problems 
during his period of service.  A February 1987 entry noted 
that the veteran was seen for left leg pain which he reported 
resulted from a car accident.  The examiner indicated an 
assessment which included left knee strain.  An August 1987 
entry related an assessment of overuse syndrome of the knees 
secondary to physical therapy with no sequelae from a motor 
vehicle accident.  Additionally, the Board notes that a 
November 1994 VA orthopedic examination report, within one 
year of the veteran's separation from service, indicated an 
impression which included traumatic arthritis of the left 
knee with patellofemoral dysfunction, pending X-rays.  
However, a November 1994 radiological report indicated that 
there were no osseous or articular abnormalities demonstrated 
as to the veteran's left knee.  

Further, the Board notes that a more recent July 1998 
radiological report, as to the veteran's left knee, noted 
that there was minimal cortical irregularity at the distal 
end of the femur at the lateral surface which may have been 
related to an old trauma.  A subsequent July 1998 treatment 
entry indicated an assessment of degenerative joint disease 
of the left knee.  The Board observes that the medical 
evidence clearly indicates that the veteran was treated for 
left knee problems during service and that there was knee 
trauma and that he was subsequently diagnosed with arthritis 
of the left knee.  The July 1998 radiological report and 
November 1994 VA orthopedic examination also relate the 
veteran's knee disorder to trauma.  Therefore, the Board is 
of the view that to conclude otherwise than that the evidence 
is at least in equipoise as to whether traumatic arthritis of 
the left knee was incurred during the veteran's period of 
service would not withstand Court scrutiny on the basis of 
the evidence currently of record.  Accordingly, with 
resolution of reasonable doubt in favor of the veteran, the 
Board concludes that service connection for traumatic 
arthritis of the left knee is warranted.  

II.  Increased Evaluation for Neurovascular Disturbances of 
the Feet with
History of Exposure

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in November 1993 with complaints of sore feet for the 
previous ten days.  He reported that the pain began after a 
"mountain peak" field exercise.  The assessment was 
chilblains.  Another November 1993 entry related a similar 
assessment.  An additional November 1993 entry indicated an 
assessment of the need to rule out a non-freezing cold 
weather injury versus cold exposure.  A July 1994 examination 
report noted that the veteran had cold weather feet.  

The veteran underwent a VA orthopedic examination in November 
1994.  The impression included neurovascular disturbance of 
the feet with history of exposure.  

In March 1995, service connection was granted for 
neurovascular disturbances of the feet with history of 
exposure.  A noncompensable disability evaluation was 
assigned effective August 9, 1994.  

Private treatment records dated in April 1995 indicated that 
the veteran was treated for his bilateral foot disorder.  An 
April 1995 report indicated an assessment of possible 
peripheral neuropathy due to secondary nerve damage with 
evaluation of sensorium and deep tendon reflexes intact.  

VA treatment records dated in August 1995 referred to other 
disorders.  An October 1995 VA vascular examination report 
indicated findings of no improvement of the veteran's foot 
condition with history of cold exposure.  

A December 1997 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
neurovascular disturbances of the feet with history of nerve 
exposure to 10 percent effective August 9, 1994.  The 10 
percent disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  A 10 percent 
evaluation is warranted for cold injury residuals with 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. Part 4, Diagnostic Code 7122 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

VA treatment records dated from June 1998 to August 1998 
indicated that the veteran was treated for several disorders.  
A June 1998 entry noted that the veteran had complaints 
including pain in his legs.  He reported that he could not 
stand for longer than forty-five minutes.  The examiner 
indicated that the veteran's problems included cold exposure 
to the feet.  

The veteran underwent a VA neurological examination in 
February 1999.  He had complaints including intermittent 
numbness and paresthesias in both legs from the knees down, 
especially when standing for a long time.  It was noted that 
all of the paresthesias would disappear when he changed his 
body position.  The examiner reported that the veteran had 
normal muscle tone and strength with no atrophy, vesiculation 
or abnormal movements present.  The examiner indicated that 
the veteran was intact throughout all modalities on the 
sensory examination and that deep tendon reflexes were 1+ and 
symmetrical.  The impression included normal neurological 
examination in an individual with transient paresthesias 
associated with certain body positions or repetitive 
movements.  

The veteran also underwent a VA vascular examination in 
February 1999.  He reported that his feet hurt day and night.  
The veteran stated that the pain was not necessarily related 
to exercise, but was related to standing.  The examiner noted 
that the veteran's feet were warm without ulceration, 
discoloration or tissue loss.  There was no hair loss or 
muscle atrophy.  The examiner indicated that the dorsalis 
pedis and posterior tibial pulses were 2+ bilaterally.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of records 
fails to indicate that the veteran suffers from 
symptomatology productive of more than cold injury residuals 
of the feet with arthralgia or other pain, numbness, or cold 
sensitivity.  38 C.F.R. Part 4, Diagnostic Code 7612 (2000).  
The most recent February 1999 VA vascular examination report 
noted that the veteran complained that his feet hurt day and 
night.  The examiner indicated that the veteran's feet were 
warm without ulceration, discoloration or tissue loss.  The 
examiner also noted that there was no hair loss or muscle 
atrophy and that the dorsalis pedis and posterior tibial 
pulses were 2+ bilaterally.  Additionally, a February 1999 VA 
neurological examination report noted that the sensory 
examination revealed that the veteran was intact throughout 
all modalities and that deep tendon reflexes were 1+ and 
symmetrical.  

The Board observes that the medical evidence of record fails 
to indicate that the veteran suffers from arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) as 
required for a 20 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  Tissue loss, 
nail abnormalities, color changes, or X-ray abnormalities 
simply are not shown by the evidence of record.  Therefore, 
the Board concludes that the 10 percent disability evaluation 
sufficiently provides for the veteran's present level of 
disability.  Accordingly, an increased evaluation for 
neurovascular disturbances of the feet with history of 
exposure is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Increased Evaluation for Hypertension

A.  Historical Review

The veteran's service medical records indicate that he had 
several elevated blood pressure readings during service.  An 
April 1987 treatment entry indicated a blood pressure reading 
of 128/94 and a July 1994 examination report related a blood 
pressure reading of 130/92.  

The veteran underwent a VA general medical examination in 
October 1994.  The diagnoses included hypertension.  

In March 1995, service connection was granted for 
hypertension.  A noncompensable disability evaluation was 
assigned effective August 9, 1994.  

Private treatment records dated in April 1995 referred to 
other disorders.  VA treatment records dated from August 1995 
to August 1998 indicated that the veteran was treated for 
several disorders.  An August 1995 entry indicated a blood 
pressure reading of 134/83.  A June 1998 entry related a 
blood pressure reading of 155/87.  The assessment included 
hypertension.  A July 1998 entry indicated a blood pressure 
reading of 148/84 and noted an assessment of borderline blood 
pressure.  A subsequent July 1998 entry indicated a blood 
pressure reading of 148/86 and an assessment of hypertension.  
Other July 1998 entries related blood pressure readings of 
158/94 and 152/86.  An August 1998 entry noted that the 
veteran's blood pressure was 133/95 and that his blood 
pressure was not controlled.  

The veteran underwent a VA hypertension examination in 
February 1999.  It was noted that the veteran was taking 
Maxzide and Atenolol and that he was on a low salt diet.  The 
veteran reported that he had dizziness occasionally if he 
would stand too fast.  He also complained of headaches.  The 
examiner noted that the cardiac examination revealed a 
regular heart rate without murmurs, rubs or gallops.  The 
point of maximal impulse was not displaced and the precordium 
was not hyperactive.  The examiner noted blood pressure 
readings of 144/100 and 140/94 sitting, 134/84 reclining and 
144/94 standing.  The diagnosis was hypertension.  

A February 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
hypertension to 10 percent effective September 18, 1998.  The 
10 percent disability evaluation has remained in effect.  

B.  Increased Evaluation

A 10 evaluation is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; a minimum 
10 percent evaluation is assigned for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more, or; systolic pressure of 200 or more.  38 C.F.R. 
Part 4, Diagnostic Code 7101 (1999).  

The Board observes that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than hypertensive 
vascular disease (hypertension and isolated hypertension) 
with diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (2000).  The most recent February 1999 
VA hypertension examination report noted blood pressure 
readings of between 134 to 144 systolic and 84 and 100 
diastolic.  Additionally, VA treatment records dated from 
June 1998 to August 1998 indicated blood pressure readings of 
no more than 158 systolic and 95 diastolic.  The Board 
observes, therefore, that the medical evidence of record 
clearly fails to indicate that the veteran suffers from 
diastolic pressure predominantly 110 or more or systolic 
pressure of 200 or more as required for a 20 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  Therefore, the Board concludes that 
the 10 percent disability evaluation sufficient provides for 
the veteran's present level of disability.  Accordingly, an 
increased evaluation for hypertension is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for traumatic arthritis of the left knee 
is granted.  An increased evaluation for neurovascular 
disturbances of the feet with history of exposure is denied.  
An increased evaluation for hypertension is denied.  






REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a nerve disorder of the wrists, a prolonged 
motor distal nerve disorder, residuals of trauma to the 
shoulders, a right leg disorder, a thoracic spine disorder, 
bilateral hearing loss, tinnitus and for headaches.  The 
veteran also alleges that he is entitled to a compensable 
disability evaluation for his service-connected residuals of 
a closed head injury.  The accredited representative has 
requested that this case be remanded for additional 
development of the record, to include affording the veteran 
additional VA examinations.  

The Board notes that while the veteran's claims were pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger the VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, the VA 
has a duty to assist unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Id. 

The revised statutory duty to assist requires the VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires the VA to satisfy 
several notice requirements.  Specifically, these 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if the VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts made 
to obtain the evidence, and describing further action to be 
taken with respect to the claim.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to the VA's claims 
adjudication process are applicable to pending claims, such 
as the veteran's claims.  Moreover, in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), the Court held that where a law 
or regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since the claims for service connection for a nerve disorder 
of the wrists, a prolonged motor distal nerve disorder, 
residuals of trauma to the shoulders, a right leg disorder, a 
thoracic spine disorder, bilateral hearing loss, tinnitus and 
for headaches, are still pending, the RO must apply the new 
law to the veteran's claims.  

Additionally, as to the veteran's claims for service 
connection for a nerve disorder of the wrists, a prolonged 
motor distal nerve disorder, residuals of trauma to the 
shoulders, a right leg disorder and a thoracic spine 
disorder, the Board notes that the veteran has not been 
afforded a VA examination as to any of such disorders.  A 
February 1999 VA neurological examination report solely 
addressed the veteran's complaints as to headaches and 
paresthesias in his legs and forearms.  The examination 
report did not specifically address his claims as to a nerve 
disorder of the wrists and a prolonged motor distal nerve 
disorder.  Additionally, a November 1994 VA orthopedic 
examination report and an October 1994 VA general medical 
examination report, which were performed prior to the 
veteran's claims, did not provide information as to shoulder 
disorders, a right leg disorder or a thoracic spine disorder.  

The Board observes that the veteran's service medical records 
do not refer to complaints of or treatment for all of the 
claimed disorders noted in the paragraph above.  However, 
such records do indicate that in November 1986, the veteran 
was seen for complaints including pain on his right side.  
The assessment included probable ligament strain.  
Additionally, the veteran was seen in February 1987 for 
complaints including right shoulder pain after a car 
accident.  The assessment, at that time, included 
costochondritis and shoulder strain.  A July 1992 entry noted 
that the veteran reported a trauma to the right leg three 
days earlier.  The assessment was abrasion secondary to 
cellulitis.  Further, a January 1993 entry reported that the 
veteran was seen for muscle pain in the right leg and 
indicated an assessment which included a possible recurring 
pulled muscle.  

As to the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, the Board observes that 
the veteran has not been afforded a VA audiological 
examination.  The available service personnel records 
indicate that the veteran's military occupational specialty 
was listed as an indirect fire infantryman.  Additionally, 
the veteran's service medical records reveal that the veteran 
was treated for multiple ear disorders during service 
including otitis media and externa.  

Further, as to the veteran's claim for service connection for 
headaches, the Board notes that the veteran underwent a VA 
neurological examination in February 1999.  At that time, the 
veteran complained of headaches of variable frequency which 
would occur sometimes more than once a week, but were not 
usually disabling.  The examiner indicated a diagnosis of a 
normal neurological examination in an individual with mild 
mainly muscle contraction type headaches which may be related 
to his hypertensive state, but may also be unrelated.  The 
Board observes that there is no indication that the examiner 
reviewed the claims file.  Also, the examiner did not address 
whether there was any relationship between the veteran's 
claimed headaches and his service-connected residuals of a 
closed head injury.  The examiner's opinion, as to whether 
such disorder was related to his service-connected 
hypertension, was clearly contradictory.  

The Board observes the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is prohibited 
from reaching its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Further, when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, in Harris v. 
Derwinski, 1 Vet.App. 180 (1991), the Court directed the 
avoidance of piecemeal review of the veteran's claims.  Given 
the nature of the veteran's contentions, the lack of VA 
examinations as to the veteran's claimed nerve disorder of 
the wrists, a prolonged motor distal nerve disorder, 
residuals of trauma to the shoulders, a right leg disorder, a 
thoracic spine disorder, bilateral hearing loss, and 
tinnitus; the evidence of the inservice treatment noted 
above; the lack of a definitive opinion, pursuant to the 
February 1999 VA neurological examination, as to etiology of 
the veteran's headache disorder, to include the relationship 
between such disorder and his service-connected residuals of 
closed head injury or, for that matter, his service-connected 
hypertension; and in consideration of the Court's holdings in 
the cases noted above, specifically, Colvin and Hatlestad; 
the Board concludes that additional development of the record 
would be helpful in resolving the issues raised by the 
instant appeal.  Additionally, the Board notes that the 
development requested might be relevant to the veteran's 
claim for an increased disability evaluation for his service-
connected residuals of a closed head injury.  See Harris.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA examination(s) by appropriate 
specialist(s) in order to determine the 
present nature and severity of his 
claimed nerve disorder of the wrist, 
prolonged motor distal nerve disorder, 
bilateral shoulder disorder, right leg 
disorder, and thoracic spine disorder, if 
any.  All indicated tests and studies 
should be accomplished and the findings 
reported in detail.  The examiner(s) 
should express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed wrist, nerve, shoulder, 
right leg and thoracic spine disorders 
and to comment on the relationship, if 
any, between any such disorder and the 
veteran's period of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  The RO should also schedule the 
veteran for a VA audiological examination 
in order to determine whether he suffers 
from bilateral hearing loss and/or 
tinnitus.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner 
should express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed hearing disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A complete 
rationale for any opinion expressed should 
be provided.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

4.  The RO should schedule the veteran for 
a VA neurological examination to determine 
the likely etiology of his claimed 
headache disorder.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology and approximate date of onset 
of the veteran's headaches (if diagnosed), 
to include whether it is equally probable, 
or as likely as not, that such disorder is 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected hypertension or his service-
connected residuals of a closed head 
injury.  See Allen v. Brown 7 Vet.App. 439 
(1995).  A complete rationale for any 
opinion expressed should be provided.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

5.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

6.  If the benefits sought on appeal 
remains denied as to any issue, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



